


Exhibit 10.17

 

CCMG Holdings, Inc.
c/o M&C Corporate Services Limited
P.O. Box 309GT
Ugland House
South Church Street
George Town, Grand Cayman
Cayman Islands, British West Indies

 

October 19, 2005

Amended and Restated as of

November 15, 2005

 

Mr. Craig Koch
c/o The Hertz Corporation
225 Brae Boulevard
Park Ridge, New Jersey 07656

 

Dear Craig:

 

We at CCMG Holdings, Inc. (“Holdings”) recognize your extraordinary efforts and
success at building Hertz into the world class leader that it is, and we value
your ongoing commitment to Hertz as it approaches this newest phase in its
growth.  You and the management team you have built are key factors in our
confidence as we look toward that future.

 

At the same time, we appreciate that, for personal and family reasons, you have
begun to think about your retirement from Hertz.  In that context, we are
delighted that you have agreed to defer your possible retirement until well
after the closing of the sale of Hertz to Holdings.  We see this as another
example of the dedication and leadership that has marked your career and added
to Hertz’s success.

 

In connection with your decision to defer your retirement and remain as Chief
Executive Officer of Hertz through the end of 2006, we would like to assure you
of the following that will apply once Holdings acquires Hertz:

 

1.             Your salary, bonus and benefits will continue though December 31,
2006, even if Holdings were to request your retirement for any reason before
that date.  Your bonus will be 100% of your base salary.

 

2.             So that your benefits under the Company’s SERPs (i.e., the
Supplemental Retirement and Savings Plan and the Supplemental Executive
Retirement Plan) are not impacted by changes in interest rates, upon your
retirement at the end of 2006 (or if Holdings were to request your retirement
for any reason before that date), to the extent your benefits under the SERPs
are calculated using then-applicable interest rates (as might be the case for a
lump-sum payment of the benefit you have accrued through your career at Hertz),
those benefits will be calculated using the lower of the rate applicable based
on your actual date of retirement and the rate that would have been applicable
had you retired on December 31, 2005.

 

3.             Upon your retirement at the end of 2006 (or if Holdings were to
request your retirement for any reason before that date), your retirement will
be treated as an “approved retirement” for purposes of the Hertz Corporation
Long-Term Compensation Plan, and as payment for all outstanding awards you will
be paid 100% of your target award grants for years

 

--------------------------------------------------------------------------------


 

2006, 2007 and 2008 in the form of a lump sum payment of $2.4 million made no
later than March 15, 2007.

 

4.             You will, of course, remain entitled to all post-retirement
benefits that you have earned.

 

You agree to keep the terms of this letter agreement confidential and not to
disclose its terms to anyone other than your legal and financial advisors
(subject to their maintaining it in confidence), provided that the foregoing
shall not be deemed to restrict any disclosure obligations under applicable law.

 

Craig, your ongoing commitment to Hertz as it embarks on this latest challenge
will make a real difference.  Your leadership in the launch of this new effort
is certain to add to its success.  It is greatly appreciated.

 

 

Very truly yours,

 

 

 

 

CCMG Holdings, Inc.

 

 

 

 

By:

/s/ David H. Wasserman

 

 

 

David Wasserman on

 

 

behalf of George Tamke

 

2

--------------------------------------------------------------------------------
